UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 97-1533



DALLICE M. ALLEN,

                                               Plaintiff - Appellant,

          versus


WESTWINDS APARTMENTS; REBECCA COHEN; ALBERT
DAVIS, Individually and as Agents of Westwinds
Apartments for NHP Management Company,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior Dis-
trict Judge. (CA-96-329-3-10BD)


Submitted:   January 22, 1998              Decided:   February 3, 1998


Before WIDENER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dallice M. Allen, Appellant Pro Se. Robert Wightman Dibble, Jr.,
MCNAIR LAW FIRM, P.A., Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment to Defendants in her civil action in which she

asserted that Defendants discriminated against her on the basis of

her race in connection with her housing and in initiating eviction

proceedings. We have reviewed the record and the district court's
opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Allen v. Westwinds Apartments,
No. CA-96-329-3-10BD (D.S.C. Apr. 18, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                          AFFIRMED




                                2